Citation Nr: 0722208	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to direct service connection for tinnitus.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the RO).

Procedural history

In a February 2004 rating decision, service connection was 
granted for bilateral hearing loss; a 30 percent disability 
rating was assigned.  The veteran perfected an appeal as to 
the assignment of the 30 percent disability rating.

In a July 2004 rating decision, service connection was denied 
for tinnitus.  The veteran perfected an appeal as to that 
denial.

Issue not on appeal

In a September 2004 VA Form 9, the veteran raised the issue 
of service connection for tinnitus as secondary to the 
service-connected bilateral hearing loss.  That issue 
involves a different regulation than the one on appeal, 
involving direct service connection.  See 38 C.F.R. § 3.310 
(2006).  The secondary service connection claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with bilateral tinnitus.

2.  The veteran was exposed to hazardous noise during 
service.

3.  The competent medical evidence indicates that the 
veteran's bilateral tinnitus is not related to the in-service 
noise exposure or any other incident of the veteran's 
military service.

4.  A January 2004 VA audiological examination shows an 
average pure tone threshold of 78 decibels in the right ear, 
with speech recognition ability of 60 percent, and an average 
pure tone threshold of 76 decibels in the left ear, with 
speech recognition ability of 32 percent.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  The criteria for an increased disability rating for the 
service-connected bilateral hearing loss, 60 percent, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.85, 4.86, 4.87, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and an 
increased rating for his service-connected bilateral hearing 
loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim for service connection 
for tinnitus in a letter sent in April 2004, which was 
specifically intended to address the requirements of the 
VCAA.  The April 2004 VCAA letter advised the veteran of what 
the evidence must show to establish service connection for 
tinnitus.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate that 
service-connection claim.

As for the increased-rating claim, the RO informed the 
veteran of VA's duty to assist him in the development of his 
claim for service connection for bilateral hearing loss in a 
letter sent in July 2003, which was specifically intended to 
address the requirements of the VCAA.  While that VCAA letter 
informed the veteran of the evidence necessary to establish 
service connection, that letter did not inform him of the 
evidence necessary to necessary to establish entitlement to 
an increased rating.  However, the essential fairness of the 
adjudication was not affected because, as explained below, 
the Board is granting the benefit sought on appeal, a 60 
percent disability rating.  The Board accordingly finds that 
there is no prejudice to the veteran as to the lack of notice 
via a VCAA letter of the evidence necessary to necessary to 
establish entitlement to an increased rating.  See Sanders v. 
Nicholson, No. 06-7001 (U.S. Fed. Cir. May 16, 2007).  In any 
event, the veteran and his representative have pointed to no 
prejudice or due process concerns arising out of that lack of 
VCAA notice.

As for the evidence to be provided by the veteran, VA told 
the veteran in the two VCAA letters to inform VA of medical 
evidence pertaining to his claimed disabilities.  In the 
April 2004 VCAA letter, the RO enclosed VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [An audiological examination was conducted in January 
2004, and a VA examination with a medical nexus opinion 
regarding tinnitus was obtained in May 2004.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the July 2003 VCAA letter, the RO advised the veteran to 
submit evidence in support of his claim.  This request was 
open ended.  In the April 2004 VCAA letter, the RO 
specifically told the veteran to submit any evidence in his 
possession that pertains to his claim.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for bilateral hearing loss 
was initially adjudicated by the RO in February 2004, after 
the July 2003 VCAA letter.  Also, the claim for service 
connection for tinnitus was initially adjudicated by the RO 
in July 2004, after the April 2004 VCAA letter.  Therefore, 
the timing of the VCAA notice which was given with regard to 
the four elements of 38 U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  As 
for the claim of service connection for tinnitus, element (3) 
is in dispute, and was addressed by the April 2004 VCAA 
letter described above.  With regard to the claim for an 
increased rating for bilateral hearing loss, element (3) is 
not in dispute.  

The RO has not addressed element (4), degree of disability, 
and element (5), effective date, in a VCAA letter.  Because 
the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  

With respect to the increased rating claim, the September 
2004 notice of disagreement (NOD) submitted by the veteran's 
representative reflects that the veteran is seeking a 60 
percent disability rating for the hearing loss.  As explained 
below, the Board is granting the benefit sought on appeal, a 
60 percent disability rating effective June 19, 2003, the 
date of the grant of service connection for bilateral hearing 
loss.  The Board accordingly finds that there is no prejudice 
to the veteran as to the lack of notice as to the fourth and 
fifth elements in Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. 
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private medical records, 
and reports of VA examinations.  

The Board notes that the veteran is unable to remember the 
name of the doctor who allegedly treated him in 1973 for 
hearing loss.  In any event, it is the current level of 
disability which is of concern.  The Board also notes that 
medical records pertaining to the veteran's Social Security 
disability benefits have been destroyed.  In any event, there 
is no indication that the destroyed medical records from the 
Social Security Administration pertain to the current level 
of hearing loss or the etiology of the tinnitus.

In May 2007, the veteran's representative submitted medical 
treatise information regarding the issue of an increased 
rating for the bilateral hearing loss without a waiver of 
initial agency of original jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2006).  However, in light of the 
decision below, the veteran is not prejudiced by the lack of 
initial agency of original jurisdiction consideration of such 
evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative who presented argument on his behalf.  He has 
not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to direct service connection for tinnitus.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2006).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence does demonstrate that the veteran 
currently has tinnitus.  The May 2004 VA examiner diagnosed 
tinnitus.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to disease, the veteran's service medical 
records do not reflect a diagnosis of tinnitus.  Turning to 
in-service incurrence of injury, the veteran has asserted 
that he was exposed to loud noises while working on the 
flight line of an aircraft carrier during service.  The 
veteran's DD Form 214 reflects that he served as an aircraft 
mechanic in service.  The Board accepts that he worked on a 
flight line and may thereby have been exposed to acoustic 
trauma.  In-service incurrence of injury, that is to say 
hazardous noise exposure, has been shown to be sufficient to 
satisfy Hickson element (2). 

Moving to the element (3), medical nexus, there is of record 
only one competent nexus opinion, the report of a May 2004 VA 
examination.  That opinion was not favorable to the veteran's 
claim.  The May 2004 VA examiner stated that the tinnitus was 
likely related to the acute inner ear episodes which occurred 
in 1973 since the tinnitus began at that time.  The examiner 
opined that it was unlikely that the current tinnitus is 
related to the veteran's history of military noise exposure 
two decades earlier.  

In a May 2007 informal hearing presentation, the veteran's 
representative asserts that the opinion of the May 2004 VA 
examiner is based on a misunderstanding about the veteran's 
history of when his symptomatology began.  The veteran in 
various statements has made a similar assertion.  However, in 
his August 2004 NOD, the veteran acknowledged that he could 
not recall having tinnitus before 1973 and merely stated that 
it was "possible" that he had it before 1973.  In a 
September 2006 statement to a United States senator, the 
veteran indicated that he was truthful in stating to the May 
2004 VA examiner that he could not remember any specific 
incident of tinnitus before in 1973.  It appears that the 
veteran apparently has a belief that he must have had ringing 
in his ears prior to 1973, but he has no memory of such 
symptomatology.  It therefore appears that the May 2004 
examiner relied upon statements made by the veteran himself 
to the effect that tinnitus was not evident prior to 1973.  

In a May 2005 statement, the veteran's representative asserts 
that the statement from the veteran's private doctor, Dr. 
S.K., D.O., and the report of the January 2004 VA examination 
contain medical nexus opinions relating the tinnitus to noise 
exposure.  A review of the medical evidence from Dr. S.K. and 
the report of the January 2004 VA examination reflects no 
such opinion.  Both Dr. S.K. and the January 2004 VA examiner 
relate the veteran's bilateral hearing loss to in-service 
noise exposure.  On the other hand, while both medical 
professionals note that the veteran has tinnitus, neither 
medical professional related such tinnitus to in-service 
noise exposure.

As for the medical treatise information submitted by the 
veteran regarding etiology of tinnitus, medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has held that 
medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

While the article submitted by the veteran indicates that 
excessive noise exposure can cause damage to the inner ear, 
resulting in tinnitus, the article does not specifically 
relate to the veteran in particular.  It is therefore too 
general in nature to be probative in this case.

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself and his representative.  
However, it is now well established that laypersons, such as 
the veteran and his representative, without medical training 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Specifically, there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for tinnitus until almost 50 years after his 
separation from service.  Further, the veteran himself has 
not claimed that he had ringing in his ears during service or 
that he has had ringing in his ears ever since active 
service.  Instead, he claims that the ringing in the ears 
began at the earliest in the mid or late 1960s or early 
1970s.  

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  In short, element (3) medical nexus 
can not be met by continuity of symptomatology.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
noise exposure and the current tinnitus.  Hickson element (3) 
is not met, and the veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for tinnitus.  The claim is therefore denied.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
30 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific schedular criteria - bilateral hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2006).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2006).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2006).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2006).

Analysis

Initial matter

The September 2004 NOD submitted by the veteran's 
representative reflects that the veteran is seeking a 60 
percent disability rating for the hearing loss.  The veteran 
has not indicated a higher rating is warranted.  In fact, his 
March 2005 VA Form 9 shows that the veteran wants a 40 
percent or 50 percent disability rating.

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The January 2005 VA examiner attributed the veteran's left-
ear speech recognition score to a history of transient 
ischemic attacks and indicated that such a score should not 
be used in evaluating the veteran's hearing loss for rating 
purposes.  

The examiner's role is to determine such scores and not to 
determine whether such scores should be used in rating the 
veteran's hearing loss.  Moreover, the examiner relied on the 
veteran's self-reporting of a history of transient ischemic 
attacks.  
The competent medical evidence of record does not show a 
diagnosis of transient ischemic attacks.  

The Board is also aware that the veteran's hearing acuity may 
be adversely impacted by his tinnitus.  As discussed above, 
service connection has been denied for that disorder.  

After having carefully considered the matter, the Board finds 
that there is of record no evidence which clearly delineates 
among the service-connected hearing loss and the non service-
connected tinnitus and TIAs.  Accordingly, the Board will 
ascribe all identified hearing loss to the veteran's 
bilateral hearing loss.

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 30 percent disabling under 
38 C.F.R. § 4.85 (2006).  He essentially contends that his 
hearing loss should be rated under 38 C.F.R. § 4.85, Table 
VI, which would warrant a 60 percent disability rating, 
rather than 38 C.F.R. § 4.85, Table VIa, which would warrant 
a 30 percent disability rating.

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

The January 2005 VA audiological examination report revealed 
the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
70
80
100
78
LEFT
60
75
85
85
76

Puretone threshold averages were 78 decibels in the right ear 
and 76 decibels in the left ear.  Speech discrimination 
scores at that time, which as noted above the Board accepts 
as a reflection of the veteran's service-connected bilateral 
hearing loss, were 60 percent in the right ear and 32 percent 
in the left ear.  This examination report yielded a numerical 
designation of VII in the right ear (74 to 81 percent average 
puretone decibel hearing loss, with between 60 and 66 percent 
speech discrimination) and a numerical designation of XI for 
the left ear (74 to 81 percent average puretone decibel 
hearing loss, with between 0 and 34 percent speech 
discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of 60 percent is for 
assignment under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2006) [exceptional patterns of hearing impairment].  The 
veteran's hearing loss does meet the criteria under that 
section.  While the veteran's hearing tests do not show a 
result of 30 dB or less at 1000 Hz and 70dB or more at 2000 
Hz, as would be required for application of table VIA under 
38 C.F.R. § 4.86(b), the veteran does meet the criteria for 
38 C.F.R § 4.86(a).  Each of the four specified frequencies 
is 55 dB or more in each ear.  Using Table VIa, the VA 
examination report yielded a numerical designation of VII in 
the right ear (77 to 83 percent average puretone decibel 
hearing loss) and a numerical designation of VI for the left 
ear (70 to 76 percent average puretone decibel hearing loss).  
That application results in the same numerical designation 
for the right ear but a lower one for the left ear.  In fact, 
entering the category designations into Table VII, a 
disability percentage evaluation of 30 percent is for 
assignment under Diagnostic Code 6100 pursuant to the numeric 
designation of hearing impairment based only on puretone 
threshold averages.  That disability percentage evaluation is 
lower than the one obtained through application of Table VI.

Applying the foregoing criteria to the facts in this case, 
the Board finds that a 60 percent disability rating is 
warranted under Diagnostic Code 6100.  

As noted above, the veteran and his representative have 
limited this appeal to the matter of entitlement to a 60 
percent rating and no higher.  Moreover, there is no evidence 
which suggests that profound hearing loss consistent with the 
award of an even higher rating is present.



Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the April 2004 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, June 19, 2003, has been 
either an appreciable worsening of diminution of symptoms at 
any time for the bilateral hearing loss since service 
connection was awarded.  The veteran himself has not so 
contended.  Accordingly, the Board concludes that a 60 
percent disability rating may be assigned as of the date of 
service connection, June 19, 2003.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 60 percent disability rating is 
assigned for the veteran's service-connected bilateral 
hearing loss.  The appeal is allowed.

	

ORDER

Service connection for tinnitus is denied.

An increased disability evaluation of 60 percent is granted 
for the veteran's service-connected bilateral hearing loss, 
subject to governing regulations concerning the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


